DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 23, 32, 33, 35-38, 41, 42, 45, 51, 52, 55, 58, 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2014/0070506 to Sammons et al. in view of patent no. 4,969,794 to Larsen.



	Regarding claims 1-5, 37, 38, 45, 51 and 52, Sammons et al. discloses a fork assembly for a forked material-handling vehicle, the fork assembly comprising: a discrete elongate body (80); a discrete load wheel module (14 and 26); a first interlocking mechanism (94) detachably connecting the elongate body to the load wheel module; a discrete fork tip (12); and a second interlocking mechanism (38 and paragraph 15) detachably connecting the load wheel module to the fork tip.
	Sammons et al. discloses the claimed invention except for the load wheels being movable between an undeployed and deployed positions.
	Larsen discloses that it is known to have load wheels (46) being movable between an undeployed and deployed positions; a load wheel frame (not numbered, but shown in fig. 4) and pivotal connection (44) in a portable pallet truck.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sammons et al. with the teachings of Larsen by substituting the load wheels with a reasonable expectation of success for the purpose of providing an efficient means to raise and lower goods the transportation system of Sammons et al. 
	Regarding claims 6-9, Sammons et al. discloses the fork assembly according to claim 1, wherein at least one of the first interlocking mechanism (94) and the second interlocking mechanism (38) employs mated shear-resistant features, including first and second sheer-resistant features (see paragraph 15).
	Regarding claim 10, Sammons et al. discloses the fork assembly according to claim 1, wherein the first interlocking mechanism includes a first protruding feature (94) that is mated to a first receiving feature (92), wherein one of the first protruding feature and the first receiving feature is permanently connected to the elongate body, wherein a different one of the first protruding feature and the first receiving feature is permanently connected to the load wheel module.

Regarding claims 12-16, Sammons et al. in view of Larsen discloses the claimed invention except for the second interlocking mechanism.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Sammons et al. in view of Larsen to include a second interlocking mechanism for the purpose of providing uniformity throughout the system and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 13, 19, 41 and 42, Sammons et al. in view of Larsen discloses the claimed invention except for the first interlocking mechanism including a first endcap attached to the elongated body mated to a sheer-resistant module of the load wheel.
Larsen discloses that it is known to have a first interlocking mechanism including a first endcap (23) attached to the elongated body (17) mated to a sheer-resistant module (37) of the load wheel (39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sammons et al. with the teachings of Larsen by substituting the interlocking mechanism with reasonable expectation of success for the purpose of providing a simple means of detaching forks.
	Regarding claim 17, Sammons et al. in view of Larsen discloses the claimed invention except for the different colors of the components.  
It would have been to one of ordinary skill in the art as an obvious matter of design choice to modify the art in this way for the purpose of providing aesthetics and, since it has been held that changes in color of components of a device are obvious absent persuasive evidence that the particular In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Such a modification is not critical to the design and would have produced no unexpected results.
	Regarding claim 18, Sammons et al. discloses the fork assembly according to claim 1, wherein the load wheel module has opposing ends having substantially identical sheer-resistant features (52, 36 and paragraph 15).
	Regarding claim 20, Sammons et al. discloses the fork assembly according to claim 1, wherein the fork tip includes a proximal connection end (not numbered, but shown in fig. 1; Note: the opening in element [12] for the rails [14] is the proximal connection end) for attachment closest to the load wheel module, wherein the proximal connection end has proximal end dimensions, wherein the fork tip includes a distal end (not numbered, but shown in fig. 1; Note: the closed end of element [12] shown adjacent to element [62] is the distal end) 50043/0018Page4of9that has distal end dimensions, and wherein at least one of the distal end dimensions is smaller than a respective one of the proximal end dimensions (Note: the opening dimensions in the proximal end is considered to be larger than the zero dimensions for no opening in the distal end).
	Regarding claim 23, Sammons et al. discloses the fork assembly according to claim 1, wherein the forked material-handling vehicle comprises a pallet truck (10).
	Regarding claims 32 and 62, the recited method steps for assembling a fork for a forked material-handling vehicle are considered to be obvious to Sammons et al. in view of Larsen, since Sammons et al. in view of Larsen disclose all of the structural limitations of the claim.
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sammons et al. with the teachings of Larsen for the purpose of providing a more efficient means of assembly.

Regarding claims 35, 36, 55, 58 and 63, Sammons et al. in view Larsen discloses as discussed above. 
	Sammons et al. in view of Larsen does not disclose a plurality of elongated bodies, load wheel modules, and fork tip.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the duplicate parts for the purpose of providing spare parts in case the original components were damaged and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 Claims 1, 21, 22, 24, 25, 27-31, 39, 40, 46, 48, 49, 51, 56, 57, 60 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen.
Regarding claims 1, 39, 40, 48, 51 and 56, Larsen discloses an elongate body (17), load wheel module (39) having load wheels (46), first interlocking mechanisms (36-38) and a fork tip (41).
Larsen discloses the claimed invention except for the second interlocking mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Larsen to include a second interlocking mechanism for the purpose of providing uniformity throughout the system and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 21 and 22, Larsen discloses a frame (not number, but shown in fig. 1; Note: the outer perimeter of element [39] is the frame), a load wheel (47), and a hydraulic actuator/mechanical link (15, 33, 34 and 48). 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the load wheel within the load wheel module for the purpose of providing more balanced support for a load and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claims 24, 25 and 57, Larsen discloses a steer wheel (11 and 16); a chassis (14); two forks (43); wherein the forks include an elongate body (17), load wheel module (39), first interlocking mechanisms (36-38) and a fork tip (41).
Larsen discloses the claimed invention except for the second and fourth interlocking mechanisms.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Larsen to include the second and fourth interlocking mechanisms for the purpose of providing uniformity throughout the system and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 27, Larsen discloses a power source (15) and first mechanical link (33, 34 and 48).
Regarding claim 28, Larsen discloses a frame (not number, but shown in fig. 1; Note: the outer perimeter of element [39] is the frame), a load wheel (47), and a hydraulic actuator/mechanical link (15, 33, 34 and 48). 
Larsen disclose the claimed invention except for the load wheel being within the load wheel module.
In re Japikse, 86 USPQ 70.
Regarding claim 29, Larsen discloses that it is known to have a first interlocking mechanism including a first endcap (23) attached to the elongated body (17) mated to a sheer-resistant module (37) of the load wheel (39).
Regarding claim 30, Larsen discloses a first protruding feature (38) and a first receiving feature (37).
Regarding claim 31, Larsen discloses the claimed invention except for the different colors of the components.  
It would have been to one of ordinary skill in the art as an obvious matter of design choice to modify the art in this way for the purpose of providing aesthetics and, since it has been held that changes in color of components of a device are obvious absent persuasive evidence that the particular color configuration would be found significant to a person of ordinary skill in the art.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Such a modification is not critical to the design and would have produced no unexpected results.
Regarding claims 46, 49, 60 and 61, Larsen discloses a load wheel frame (not numbered, but shown in fig. 4) and pivotal connection (44).
Claims 26, 34 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammons et al. and Larsen in view of patent no. 5,190,435 to Epstein.
Regarding claims 26, 34 and 43, Sammons et al. and Larsen discloses as discussed above.  It is evident that Larsen discloses a hydraulic power source, but it is not explicitly taught.

Epstein discloses that it is known to have a hydraulic power source (120) and hydraulic line (see fig. 9) in a fork lift truck.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sammons et al. and Larsen with the teachings of Epstein by substituting the hydraulic line for the mechanical linkage in Larsen with a reasonable expectation of success for the purpose of providing a simple means of connecting a hydraulic actuator to its power source.

Allowable Subject Matter
Claim 44 is allowed.
Claim 47, 50, 53, 54 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive.  Applicant argues Sammons apparatus does not meet the definition of “fork.”  The examiner disagrees because Merriam-Webster’s Collegiate Dictionary Eleventh Edition defines a fork as “a forked part, tool, or piece of equipment.”  The examiner is of the opinion that Sammons apparatus meets the definition of a fork based on Merriam-Webster’s definition as it could be considered a “forked part”, “tool” or “piece of equipment.”  As an example, a fork in a road may or may not reunite at a later point.  In other words, the examiner is of the position that forks are not necessarily open-ended.  Next, applicant makes an argument that Larsen cannot meet claims 1, 21, 22, 24, 25, 27-31, 39 and 40.  The examiner is of the opinion that this is a strawman’s argument because it is not based .
     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                       
                                                                                                           
Wbj.